Citation Nr: 0019623	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1979.

This appeal arose from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The RO denied entitlement to an 
increased evaluation for chondromalacia of the left knee and 
granted an increased rating for chondromalacia of the right 
knee.  

The case was previously before the Board of Veterans' Appeals 
(Board) in April 1998, at which time it was remanded for 
additional development.  In a September 1998 rating decision, 
a 20 percent rating was granted, on the basis of limitation 
of motion, for the left knee disability and the right knee 
disability, now characterized as degenerative joint disease 
(DJD), effective from the date of the reopened claim.  The 
case was then forwarded to the Board.  

In a May 1999 decision, the Board denied a rating in excess 
of 20 percent for DJD of the right knee and remanded the 
issue of an increased rating for DJD of the left knee.  The 
case is again before the Board for final appellate review.  
The Board is obligated by law to ensure that the RO has 
complied with its directives as set for in its remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
The veteran's left knee disability is rated under Diagnostic 
Code (DC) 5003-5257.  Application of these Codes provides for 
a rating higher than 20 percent.  Accordingly, the issue 
remains on appeal, and the case is now before the Board for 
appellate review.

An April 2000 report of contact indicates that the veteran 
communicated that he wished to cancel his appeal.  The 
veteran was to send a cancellation form pertinent to this 
desire.  In May 2000, it was noted that the veteran had not 
submitted the cancellation form.  In the absence of a written 
withdrawal, the veteran's appeal remains pending.  38 C.F.R. 
§ 20.204 (1999).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2. The veteran's left knee disability is not shown to be 
productive of recurrent subluxation or lateral instability. 

3. The veteran's left knee range of motion is extension to 15 
degrees and flexion to 110 degrees, at worst, with pain.

4.  The competent and probative evidence in this case fails 
to show that the left knee disability causes marked 
interference with the veteran's employment, or requires 
frequent periods of hospitalization, or otherwise results in 
an unusual disability picture rendering impractical the use 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for degenerative joint disease of the left knee have 
not been met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003-5257 (1999).

2.  The criteria for an extraschedular compensable evaluation 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998) in that his claim is plausible, that is, 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This determination is 
based on the veteran's assertion that his service-connected 
knee disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to that claim.  In this regard, this case was 
previously before the Board, at which time the case was 
remanded for additional development of the evidence.  Those 
actions have been completed and the Board is satisfied that 
the statutory duty to assist the veteran has been met.

Factual Background

Service medical records show that the veteran underwent a 
service medical board evaluation in May 1979.  The primary 
diagnosis was chondromalacia patella (CMP), left worse than 
right, which did not exist prior to service.  The second 
diagnosis was Osgood-Schlatter disease on the left, which 
existed prior to service and was not aggravated.  

VA outpatient treatment records dated in September 1979 show 
that the veteran was treated for knee pain.  An X-ray of the 
left knee was unremarkable.  The pertinent diagnosis was CMP.  

On orthopedic examination shortly thereafter in November 
1979, the assessment was chondromalacia of the patellae.  

A rating decision dated in February 1980 granted service 
connection for chondromalacia patella of the left knee under 
DC 5257.  

On VA examination in February 1982, the impression was CMP.  
On VA examination dated in March 1983, the impression was 
possible Grade II CMP, with considerable symptomatology.  
Status post Osgood-Schlatter disease was also noted.  VA 
outpatient treatment records dated in September 1986 reveal 
an impression of bilateral patellofemoral arthritis.  In 
February 1988, there was some decreased range of motion of 
the knees.  

A VA x-ray of the knees dated in March 1995 revealed mild 
degenerative changes.  VA treatment records at that time 
indicate that the veteran had complaints of pain of both 
knees, right greater than left and an inability to go up 
steps or get up from his knees.  The veteran reported that 
the pain was worsening, and he could not pass physical 
examinations for his job due to knee pain.  Objective 
examination of the knees revealed no effusion, soft tissue 
swelling or erythema.  There was tenderness, but, the 
examiner noted, range of motion was "OK."  The pertinent 
diagnosis was history of chondromalacia.  

The veteran was afforded a VA examination in May 1995.  It 
was noted that the veteran was a construction worker.  Over 
the past 2 years, the veteran reported that pain of the knees 
had increased.  He had not worn a brace.  He had occasional 
swelling of his knee and he occasionally took medication for 
pain.  On physical examination, there was no scarring, 
deformity or asymmetry of either lower extremity.  The 
veteran walked with a slight limp, favoring the right leg.  
Range of motion on the left was from 0 degrees of extension 
to 115 degrees of flexion.  There was slight 
hyperextensibility present, bilaterally.  There was no 
lateral bending, forward slipping or other abnormal knee 
joint motion.  Some slight crepitation was palpated on 
flexion and extension of the left knee.  Thigh, knee, and 
calf circumferences were within 1/4 inch of each other.  
Reflexes were symmetrical.  

X-rays of both knees demonstrated some minimal spur 
formations at the patellofemoral joints.  The joint spaces 
appeared well maintained; the articular surfaces were smooth.  
On the left was an old Osgood-Schlatter's deformity.  The 
examiner's conclusion was history of bilateral knee pain with 
minimal degenerative changes, currently with limitation of 
motion as noted.  

VA outpatient treatment records dated in May 1995 show that 
the veteran was working.  He reported having a severe problem 
with stairs.  Arthroscopy of the right knee was recommended.  
Later that month, the veteran's gait was antalgic.  Bilateral 
1-2+ subpatellar crepitus and grinding were demonstrated.  
There was mild synovial hypertrophy of the left knee.  The 
left knee was otherwise unremarkable.  The pertinent 
assessment was CMP, right greater than left.  

VA outpatient treatment records dated in June 1995 show that 
the veteran had very symptomatic CMP.  The veteran complained 
of pain of both knees.  He ambulated without the use of an 
external aid.  Ligaments and range of motion of the left knee 
were normal.  There was 2+ crepitus.  The impression was 
chondromalacia, both knees.  In December 1995, the veteran 
reported still having knee pain, but he had some relief with 
medication.  

The veteran underwent VA neurological evaluation for a 
complaint unrelated to this appeal in February 1996.  Past 
medical history was noted to include chondromalacia of the 
knees.  Physical examination showed that the veteran's gait 
was normal.  Motor strength was 5/5 throughout.  In March 
1996, range of motion was normal; there was no effusion of 
the left knee.  Crepitus was +2.  Later that month, there 
were no complaints of localized pain.  Moderate activity was 
recommended.   

The veteran testified at a personal hearing at the RO in May 
1996.  The veteran stated that his knee problems included 
difficulty with bending and raising back up, lifting, 
twisting and pain.  Hearing transcript (T.), 3.  The veteran 
indicated that he stumbled because he could not extend his 
leg at a normal rate or he waddled if the knees stiffened on 
him.  He slowed down his pace so that he would not fall.  He 
reported that he had fallen in the past.  T. 4.  The veteran 
testified that he had a sedentary job in which he did not 
have to do any lifting.  With the sedentary job, his leg 
became swollen and stiff.  He followed a therapy process in 
order to keep circulation flowing.  T. 7.  The veteran stated 
that his other jobs had included being a construction worker 
and a mailman.  He left his construction job when he 
relocated to be nearer to family.  T. 14.  The veteran stated 
that his knees caused problems when he was a construction 
worker and a mailman.  With the construction job, he had to 
compensate by using his upper body to lift.  T. 27-28.  

The veteran testified that he used his left knee to 
compensate for the pain and problems of the right knee.  He 
complained of left knee pain.  T.18.  The only instability of 
the left knee that he recounted was when he was ready to use 
his legs but the legs did not seem to fully respond.  T. 20.  
The veteran considered the right knee to be worse than the 
left.  T. 23.  

The veteran was afforded a VA examination in August 1998.  
The veteran was employed as a production line inspector, 
which involved alternate sitting and standing all day.  Both 
knees reportedly flared up at times.  While there was 
increasing pain, it did not further limit his activity.  The 
left knee was reported to lock up and swell occasionally.  He 
was unable to climb stairs without pulling himself by the 
handrails.  

On objective examination, the veteran walked with a wide-
based waddled gait.  There was no limp.  He complained of 
pain of the knees when walking on his heels.  He squatted 
well by holding onto a desk/table, which he used to raise 
himself.  He repeated that motion 5 times, but exercising to 
the point of excessive fatigability was not performed 
secondary to knee problems.  Range of motion of the left knee 
was from 15 degrees of extension to 110 degrees of flexion, 
with pain on attempted flexion greater than that.  There was 
no hyperextensibility, lateral bending, forward slipping, or 
other abnormal knee joint motion.  Crepitation was palpated 
with flexion and extension of the knees.  There was some 
weakness on extension of the left knee against resistance.  
Circumferences of the lower extremities were about equal or 
within 1/4 inch.  

X-rays showed DJD of both knees.  The examiner's conclusions 
were bilateral DJD, status post right knee arthroscopic 
debridement, healed; limitation of motion secondary to DJD; 
and pain at extremes of flexion, bilaterally.  The examiner 
commented that there was no indication that flare-ups 
produced any increased limitation of function beyond what was 
related.  The veteran's activity seemed consistent with 
reported pain.  The only weakened movement noted on 
examination was that of extension of the left leg against 
resistance.  The pain was considered to limit the veteran's 
functional activity to some extent, particularly climbing 
activity.  

The veteran was hospitalized at a VA facility in November 
1998 for a burning pain of his left knee.  There was no 
trauma noted and initially no swelling.  The veteran had some 
stiffness and aching.  The veteran sought treatment for 
increased pain, subsequent swelling and tenderness, and he 
had difficulty walking.  Physical examination revealed normal 
muscle tone and strength, with stiffness, pain and tenderness 
of the left knee upon palpation.  No erythema or warmth was 
present.  There was 1+ edema, and the left knee was unable to 
bend.  During hospitalization, the left knee showed some 
slight improvement with medication.  The pertinent diagnosis 
was osteoarthritis with acute flare-up.  

The veteran was afforded a VA examination in June 1999.  It 
was noted that the veteran worked as a production line 
supervisor, which involved sitting and standing all day.  The 
veteran reported that his knees were painful on arising in 
the morning and with weather changes.  Climbing stairs caused 
swelling of the knees.  He used medication as necessary.  

Physical examination revealed equal thigh and calf 
measurements.  There was minimal +1 crepitus on motion of the 
left knee.  There was no effusion or synovial thickening.  
The knees flexed easily from 0 degrees of extension to 120 
degrees of flexion, when the veteran resisted further motion; 
there were no complaints of pain.  Ligaments of both knees 
were intact and testing was negative for abnormalities.  
Lateral ligaments were firm.  Cartilage tests were negative.  
X-rays confirmed mild traumatic arthritis.  The final 
diagnosis was chondromalacia, considered to be of a moderate 
degree involving both knees, chiefly the medial condyles.  In 
an addendum, the examiner stated that the left knee did not 
limit the veteran's ability to perform his current job.  The 
veteran's symptoms and physical findings were compatible and 
consistent.  

Legal Criteria

Disability evaluations are administered under the Schedule 
for Rating Disabilities (Rating Schedule), located in 38 
C.F.R. Part 4 (1999), which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2; Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  In 
evaluating a disability, the VA is required to consider the 
functional impairment caused by the specific disability.  See 
38 C.F.R. § 4.10.  Each disability must be evaluated in light 
of the veteran's medical and employment history, and from the 
point of view of the veteran's working or seeking work.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. 
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In this regard, the Board will consider 
principally the veteran's medical history submitted 
contemporaneous to his claim for an increased evaluation in 
April 1995.

The veteran's service-connected knee disability is evaluated 
under Diagnostic Codes 5003-5257.  Under DC 5257, slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  
Moderate impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
impairment. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, § 4.71a Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Analysis

A review of the record reveals that the left knee is 
manifested by complaints primarily of pain but also 
difficulty with certain motions, including stair climbing.

When the veteran was examined for outpatient treatment or VA 
compensation purposes from June 1995 through June 1999, the 
examiners recorded no subluxation or instability.  In June 
1995 and June 1999, the ligaments were noted to be normal or 
intact, indicative of no stability problems.  These findings 
do not tend to demonstrate that the veteran has impairment 
under DC 5257 so as to warrant a compensable rating.  

The Board notes that the veteran generally testified that 
instability was not a problem, only to the extent that his 
leg did not seem to be responsive.  T. 20.  In the absence of 
clinical findings pertinent to subluxation or instability, 
the Board does not find that requisite impairment from 
subluxation or lateral instability is shown, and a rating 
under DC 5257 is not in order.      

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, in this case, where the diagnostic 
code (DC 5257) is not predicated on loss of range of motion, 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the veteran's service-connected left 
knee disability may be rated based on limitation of motion.  
Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted where flexion of the knee is limited to 45 degrees.  
A 20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 
30 percent rating is assigned where flexion of the knee is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5261, limitation of extension of the leg to 5 degrees 
warrants a noncompensable evaluation; limitation of extension 
to 
10 degrees warrants a 10 percent evaluation.  A 20 percent 
rating is assigned with extension limited to 15 degrees.  A 
30 percent rating is assigned for extension that is limited 
to 20 degrees; a 40 percent rating may be assigned if 
extension is limited to 30 degrees.  38 C.F.R. § 4.71a.

As for demonstrated limitation of motion in this case, 
treatment records during the pertinent time frame reveal some 
normal range of motion (March 1995, June 1995, March 1996) 
but some limitation of flexion and extension at other times.  
At worst, flexion is shown to be 110 degrees and extension to 
be 15 degrees.  Based solely on these findings, even a 
compensable rating under Diagnostic Codes 5260 is not 
warranted for limitation of flexion.  When taking the worst 
limitation of extension, a 20 percent rating is warranted 
under DC 5261, which is the veteran's currently-assigned 
rating.  

The Board notes that the "claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 
1998).  However, the Board does not find that an increase in 
compensation benefits is in order on this basis.  Clearly, 
the evidence establishes that the veteran does experience 
left knee discomfort and pain, and the evidence documents his 
hospitalization for such flare-up.  However, the examiner in 
August 1998 recognized the veteran's limitations to 15 
degrees of extension and 110 degrees of flexion in 
conjunction with pain, and the opinion was that this 
represented the limitation of function.  The examiner 
specifically commented that there was no indication that 
flare-ups produced any increased limitation of function 
beyond what was related.  A subsequent VA examination was 
conducted to assess any possible increase in disability, but 
range of motion on that examination was improved to normal 
extension and greater flexion to 120 degrees.  In sum, 
medical findings show limitation of motion to the degree 
justifying the current 20 percent rating, when painful motion 
is considered.  38 C.F.R. § 4.71.  

The Board also notes that where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under Diagnostic Code 5003.  Since the Board 
finds that a compensable rating is not warranted under DC 
5257, there is no additional disability for which a rating 
may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997, revised 
July 24, 1997); confirmed by VAOPGCPREC 9-98 (August 14, 
1998). 

The Board concludes that the clinical findings from the VA 
and medical examiners are more probative of the degree of 
impairment than the veteran's statements/testimony submitted 
in support of the claim.  Although it is not doubted that the 
veteran has impairment of his left knee, the actual findings 
on examinations reflect a degree of disability less than 
would be necessary for an evaluation in excess of the 20 
percent evaluation.  The Board has specifically considered 
the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board does not doubt the presence of pain; however, even 
considering pain, weakness, incoordination, and excess 
fatigability, if any, the condition does not approximate the 
criteria for an increased evaluation based on functional 
loss.  Accordingly, the current 20 percent rating is 
appropriate.

In a March 1998 statement, the veteran's representative 
raised the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Schedule for Rating Disabilities 
will be used for evaluating the degree of disabilities in 
claims for disability compensation.  The provisions contained 
in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  
38 C.F.R. § 3.321(a) (1999).  In the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability.  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).   

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  In this case, 
the RO declined to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
The veteran was provided with the text of the criteria for an 
extraschedular rating in the statement of the case (SOC) and 
supplemental statements of the case dated in September 1998 
and January 1999. 

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's left knee 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of this service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  

The Board notes that the veteran testified that his knees 
affected his ability to lift during certain past jobs.  T. 
14, 27-28.  The veteran has been working as a production line 
supervisor and this employment involves both sitting and 
standing.  The medical opinion of record, obtained in June 
1999, indicates that the veteran's left knee did not limit 
the veteran's ability to perform his current job.  Further, 
there is no medical opinion that contradicts this opinion.  
Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
the left knee disability.        


ORDER

An increased evaluation for degenerative joint disease of the 
left knee is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


